



EXHIBIT 10.13c

AMENDMENT NO. 2 TO FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 2 to FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of May 6, 2014, is entered into among AFC
FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE FINANCE
CORPORATION, an Indiana corporation (the “Servicer”), FAIRWAY FINANCE COMPANY,
LLC (a “Purchaser”), SARATOGA FUNDING CORP., LLC (a “Purchaser”), DEUTSCHE BANK
AG, NEW YORK BRANCH, as a Purchaser and as Purchaser Agent for itself and for
SARATOGA FUNDING CORP., LLC (a “Purchaser Agent”), BMO HARRIS BANK, N.A., as
Purchaser and as Purchaser Agent for itself (a “Purchaser Agent”), FIFTH THIRD
BANK, as Purchaser and as Purchaser Agent for itself (a “Purchaser Agent”) and
BMO CAPITAL MARKETS CORP., as Purchaser Agent for Fairway Finance Company, LLC
(a “Purchaser Agent”) and as the initial agent (the “Agent”).
R E C I T A L S
A.    The Seller, the Servicer, the Purchasers, the Purchaser Agents, and the
Agent are parties to that certain Fifth Amended and Restated Receivables
Purchase Agreement dated as of June 21, 2013 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Agreement”).
B.    The Seller, the Servicer, the Purchasers, the Purchaser Agents and the
Agent desire to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.
2.    Amendment to Agreement. The Agreement is amended as follows:
2.1    The definitions of “KAR Credit Facility” and “KAR Financial Covenant” in
Exhibit I to the Agreement are hereby amended in their entirety to read as
follows:
““KAR Credit Facility” means that certain Amended and Restated Credit Agreement,
dated as of March 11, 2014, by and among KAR Auction Services, Inc., as
borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the other
lenders and agents party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.
“KAR Financial Covenant" means the financial covenant regarding KAR's maximum
consolidated senior secured leverage ratio as set forth in Section 8.1 of the
KAR Credit Facility. Such covenant (including all defined terms incorporated
therein) will

 
 
 




--------------------------------------------------------------------------------



survive the termination of the KAR Credit Facility and can only be amended,
modified, added or terminated from time to time with the prior written consent
of the Majority Purchasers; provided, however, that as long as KAR's senior
secured debt shall be rated at least "BBB- (stable)" by S&P and at least "Baa3
(stable)" by Moody's, the financial covenant will conform with the financial
covenants required by KAR's Credit Facility or any replacement facility without
the consent of the Majority Purchasers.”
3.    Representations and Warranties. Each of the Seller and the Servicer hereby
represents and warrants to the Agent and the Purchasers as follows:
(a)    Representations and Warranties. The representations and warranties of
such Person contained in Exhibit III and Exhibit VII to the Agreement are true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date).
(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. This Amendment and the
Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.
(c)    Termination Event. No Termination Event or Unmatured Termination Event
has occurred and is continuing.
4.    Effectiveness. This Amendment shall become effective upon the receipt by
the Agent of each of the counterparts of this Amendment (whether by facsimile or
otherwise) executed by each of the parties hereto.
5.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Receivables Purchase Agreement,”
“this Agreement,” “hereof,” “herein” or words of similar effect, in each case
referring to the Agreement, shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Indiana without reference to
conflict of laws principles.

2
 
 




--------------------------------------------------------------------------------



8.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
9.    Reaffirmation of Performance Guaranty. By signing below, KAR Auction
Services, Inc. reaffirms its obligations under the Performance Guaranty after
giving effect to this Amendment.





3
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
AFC FUNDING CORPORATION, as Seller

 

By:
/s/ John C. Hammer
Name:
John C. Hammer
Title:
President




AUTOMOTIVE FINANCE CORPORATION,
as Servicer

 

By:
/s/ John C. Hammer
Name:
John C. Hammer
Title:
CEO & President







 
S-1
AFC
Amendment No. 2 to Fifth A&R RPA
 




--------------------------------------------------------------------------------




FAIRWAY FINANCE COMPANY, LLC, as a Purchaser

 

By:
/s/ Irina Khaimova
Name:
Irina Khaimova
Title:
Vice President




BMO CAPITAL MARKETS CORP., as Purchaser Agent for Fairway Finance Company, LLC
and as Agent

 

By:
/s/ John Pappano
Name:
John Pappano
Title:
Managing Director







 
S-2
AFC
Amendment No. 2 to Fifth A&R RPA
 




--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH, as Purchaser Agent for Saratoga Funding
Corp., LLC

 

By:
/s/ Daniel Gerber
Name:
Daniel Gerber
Title:
Director




By:
/s/ Katherine Bologna
Name:
Katherine Bologna
Title:
Director







SARATOGA FUNDING CORP., LLC, as a Purchaser


 

By:
/s/ Irina Khaimova
Name:
Irina Khaimova
Title:
Vice President




DEUTSCHE BANK AG, NEW YORK BRANCH, as Purchaser and Purchaser Agent for itself


 

By:
/s/ Daniel Gerber
Name:
Daniel Gerber
Title:
Director




By:
/s/ Katherine Bologna
Name:
Katherine Bologna
Title:
Director


 
S-3
AFC
Amendment No. 2 to Fifth A&R RPA
 




--------------------------------------------------------------------------------




BMO HARRIS BANK, N.A., as Purchaser and Purchaser Agent for itself

 

By:
/s/ Scott M. Ferris
Name:
Scott M. Ferris
Title:
Managing Director

 



FIFTH THIRD BANK, as Purchaser and as Purchaser Agent for itself


 

By:
/s/ Kevin Gusweiler
Name:
Kevin Gusweiler
Title:
Officer



Acknowledged and Agreed:


KAR AUCTION SERVICES, INC.,
as provider of the Performance Guaranty






By:
/s/ Eric M. Loughmiller
 
Name: Eric M. Loughmiller
 
Title: Executive V.P. & CFO




 
S-4
AFC
Amendment No. 2 to Fifth A&R RPA
 


